Citation Nr: 0844155	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  06-08 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for cardiomyopathy.

3.  Entitlement to a 10 percent disability rating for 
sinusitis, prior to March 8, 2005.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1994 to 
February 1998, and from September 2001 to May 2003.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal of a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

The veteran's appeal was previously before the Board in March 
2008, at which time the Board remanded the case for further 
development by the originating agency.  The case has been 
returned to the Board for further appellate action.

The veteran presented testimony at a Video Conference Hearing 
chaired by the undersigned Veterans Law Judge in June 2008.  
A transcript of the hearing is associated with the veteran's 
claims folder.  The Board notes that the veteran submitted 
additional medical evidence at the June 2008 hearing which 
has not yet been considered by the RO.  However, the veteran 
included a waiver of initial RO consideration of that 
evidence.

The Board notes that in a March 2007 rating decision, the RO 
granted the veteran an increased rating for sinusitis, 
effective March 8, 2005.  This has not satisfied the 
veteran's appeal.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

The issue of service connection for cardiomyopathy is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1.  During his June 2008 Video Conference hearing, prior to 
the promulgation of a decision in the appeal, the veteran 
indicated that he wished to withdraw his appeal for service 
connection for bilateral hearing loss.

2.  Prior to March 8, 2005, the veteran's sinusitis was not 
manifested by one or two incapacitating episodes per year of 
sinusitis requiring prolonged antibiotic treatment, or; three 
to six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on 
the issue of entitlement to service connection for bilateral 
hearing loss disability have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.204(b), (c) (2008).

2.  The criteria for a 10 percent disability rating for 
sinusitis prior to March 8, 2005 are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.97, 
Diagnostic Code 6513 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Bilateral Hearing Loss

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2008).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Further, a substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2008).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  
38 C.F.R. § 20.204(b) (2008).

During his June 2008 Video Conference hearing, the veteran 
indicated his desire to withdraw his appeal for service 
connection for bilateral hearing loss.  The Board finds that 
this request qualifies as a valid withdrawal of this issue 
under 38 C.F.R. § 20.204.  In light of the veteran's 
withdrawal of his appeal with respect to this issue, there 
remains no allegation of error of fact or law for appellate 
consideration.  Accordingly, the appeal will be dismissed.

Increased Rating for Sinusitis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2008).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2008).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim was 
filed.  38 U.S.C. § 5110.  In addition, the Court has 
determined that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. 
West, 12 Vet. App. 119, 126 (1999)). 

The veteran's service-connected sinusitis has been evaluated 
under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 
(DC) 6513.  That diagnostic code provides that a 
noncompensable evaluation is assigned for sinusitis that is 
detected by an x-ray only.  A 10 percent evaluation is 
warranted for one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
evaluation is warranted for three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent evaluation is warranted following 
radical surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain, and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6513.  
An incapacitating episode is one which requires bedrest 
prescribed by a physician and treatment by a physician.  Id., 
at Note.

The veteran has been granted a 10 percent evaluation for his 
service-connected sinusitis, effective March 8, 2005.  
However, he contends that he is also entitled to a 10 percent 
rating prior to March 8, 2005.  

Service medical records show that the veteran was seen for 
complaints of congestion, fever and coughing in November 
2001, and upper respiratory infections in December 2002.  He 
was diagnosed in service with maxillary sinusitis and treated 
with nasal sprays.  

On VA examination in April 2004, the veteran reported a 
history of sinus infections, which included symptoms of 
headaches and aching ears.  He was diagnosed with sinusitis 
again at that time.

In a May 2004 rating decision, the RO granted the veteran 
service connection for sinusitis.  A noncompensable 
evaluation was assigned, effective November 1, 2003.  

In his January 2006 VA Form 9, the veteran claimed that he 
was treated with antibiotics for his sinusitis in November 
1999, February 1999, March 1999 and September 2000, for a 
total of 4 nonincapacitating episodes within a year.  He also 
claimed that he was treated with antibiotics for his 
sinusitis in October 2004, January 2005 and March 2005, for a 
total of 3 episodes of nonincapacitating episodes within a 
year.  The veteran argued that the evidence he cited proved 
that during two different years, he suffered from three to 
six non-incapacitating episodes as required for a 10 percent 
evaluation.  He also claimed that there may have been other 
sinus infections between 2001-2003, when he was activated to 
serve during Operation Enduring Freedom, but that he did not 
have access to those dates.  He stated further that there 
were many other occasions when sinus problems caused him to 
miss work, but he felt it was "financially irresponsible" 
to report to a medical professional on each of those 
occasions.  He claimed that when he did not seek treatment 
from a doctor, he would treat his infections at home with 
bedrest unless they became unbearable and required 
antibiotics.

In a March 2007 rating decision, the RO granted the veteran 
an increased rating for his service-connected sinusitis.  An 
evaluation of 10 percent was assigned, effective March 8, 
2005.

During his June 2008 Video Conference hearing, the veteran 
testified that he did not go to the doctor every time he had 
a sinus infection and that the symptoms required for a 10 
percent rating were present earlier than shown in the medical 
evidence of record.  In fact, he testified that he had at 
least four sinus infections prior to 2005, and that he would 
actually have six to eight infections per year.  He testified 
further that he would wait a couple of weeks to see if the 
infections would resolve on their own and if they did not, 
then he would request antibiotics.  He claimed that about 
half the time, the infections resolved on their own without 
antibiotics.

The Board finds that a 10 percent disability rating for the 
veteran's sinusitis is not warranted prior to March 8, 2005.  
The medical evidence of record shows that the veteran was 
diagnosed with and prescribed medication for sinusitis during 
doctor visits in January, February and March 1999, as well as 
September 2000.  However, the treatment notes for those 
visits do not indicate that the veteran had symptoms of 
headaches, pain, and purulent discharge or crusting.  See 
treatment records from Central Delaware Family Medicine dated 
November 1998 through October 2004.  Treatment records from 
October 2004 indicate that the veteran complained of sinus 
pressure and congestion with yellow, green mucous.  In 
January 2005, he was treated for a sinus infection, with 
symptoms of a sore throat, post nasal drip, cough, fever and 
malaise.  On March 8, 2005, he complained of pressure and 
burning in his face, sneezing, fever, congestion and a little 
cough.  In May 2006, he was seen for complaints of right ear 
pain, sinus congestion, pressure over his face, nasal 
drainage, sore throat and low-grade fever.  The notes also 
indicate that the veteran was experiencing his fourth sinus 
infection within the previous year.  See Treatment records 
from T. Little, MD dated March 2003 through May 2006.

The Board acknowledges that the veteran believes he was 
experiencing symptoms consistent with a 10 percent rating 
earlier than the March 2005 effective date; however, the 
documented evidence of record does not support his 
contentions.  For the foregoing reasons, the claim for a 10 
percent disability rating for sinusitis prior to March 8, 
2005 must be denied because the preponderance of the evidence 
is against the veteran's claim, and hence, there is no 
reasonable doubt to resolve in his favor.  38 C.F.R. § 4.3; 
see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and to Assist Claimants 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).   

The record reflects that in March 2004 and March 2006, the 
veteran was provided with the notice required by section 
5103(a).  The Board notes that, even though the letters 
requested a response within 60 days, they also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) (evidence must be received by the 
Secretary within one year from the date notice is sent).

The veteran was given the specific notice required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) in the March 2006 
letter.  The Board acknowledges that this was after the 
unfavorable rating decisions that are the subject of this 
appeal, but concludes that the timing of the notice does not 
prejudice the veteran in this instance, as an increased 
disability rating has been denied.  Hence, matters concerning 
the disability evaluation and the effective date of an award 
do not arise here.

The veteran has appealed the initial evaluation assigned by 
the May 2004 rating decision.  With regard to the increased 
evaluation claim included in this decision, the Board is 
aware of the Court's decision in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  In Vazquez-Flores, the Court found 
that, section § 5103(a) requires, at a minimum, that: (1) VA 
notify the claimant that, to substantiate such a claim, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

The Board acknowledges that the notice provided in March 2004 
and March 2006 did not cover all of the elements of the 
notice required by the recent Vazquez-Flores decision.  
Nonetheless, the Board concludes that the veteran was not 
prejudiced in this instance, as the 2004 and 2006 notice 
suggested types of evidence, including both medical and lay 
evidence, that could support the veteran's claim for 
increase, and the veteran was given the specific rating 
criteria in the statement of the case and supplemental 
statements of the case.  Therefore, he had actual notice of 
the rating criteria to be applied to the disability at issue.  
The veteran also provided specific information concerning his 
disabling manifestations during the course of his claim and 
appeal.

Finally, the Board notes that the veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  In addition, the veteran has been 
afforded an appropriate VA examination.  Neither the veteran 
nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the denied claim.  The Board is also unaware 
of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were not prejudicial to the veteran.


ORDER

The appeal for service connection for bilateral hearing loss 
disability is dismissed.

A 10 percent disability rating for sinusitis prior to March 
8, 2005 is denied.


REMAND

After a review of the evidence, the Board is of the opinion 
that further development is required before the Board decides 
the remaining issue on appeal.

The veteran contends that although he was not officially 
diagnosed with cardiomyopathy until May 2001, while in a 
strictly civilian status (not on active duty or any reserve 
orders), he actually developed the disorder during active 
duty for training in the Air Force Reserves from February 
2000 to March 2001.  Specifically, the veteran claims that 
during his reserve duty, he was placed on several short order 
details which lasted 30 days or longer and during that time, 
he suffered from several sinus infections and experienced 
symptoms consistent with a diagnosis of cardiomyopathy, such 
as heart palpitations and sleepiness.  The veteran claims 
that he did not seek medical attention for his symptoms until 
April 2001, after his reserve duty had ended, because he 
thought he was having anxiety attacks, as the symptoms seemed 
similar to him.  

The medical evidence of record shows that the veteran was 
first diagnosed with cardiomyopathy by his private physician 
in May 2001 during a period of inactive duty.  He returned to 
active duty status in September 2001, and in December 2001, 
after applying for a job as a training instructor which 
required him to submit his medical records from his private 
physician, he was sent to a military cardiologist and 
diagnosed again with cardiomyopathy.  The veteran appeared 
before a Medical Review Board in 2003.  He was retained on 
active duty, but in a limited capacity.

During an April 2004 VA examination, the veteran reported 
that he began noticing skipped heart beats in 2000.  The 
examiner noted the veteran's complaints at that time of chest 
pain, shortness of breath and rapid, slow or irregular heart 
beating.  The veteran was again diagnosed with 
cardiomyopathy.  However, the Board finds that the 
examination is incomplete because the examiner gave no 
opinion regarding the etiology of the veteran's disability.  
On remand, the veteran should be afforded a new examination 
to determine the relationship, if any, between the veteran's 
active military service and any current diagnosis of 
cardiomyopathy.

The Board also finds that the April 2004 VA examination is 
inadequate for rating purposes because the veteran's claims 
file was not available for review at the time of the 
examination.  The examiner indicated that it would be sent at 
a later time for review, but the record does not reflect that 
such a review was ever made.

Accordingly, the case is REMANDED to the RO via the AMC in 
Washington, DC for the following actions:

1.  Schedule the veteran for an 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of his present 
cardiomyopathy.  The claims folder must be 
made available to and reviewed by the 
examiner.  All indicated studies should be 
performed.

After a complete review of the veteran's 
file, the examiner should provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran's 
current cardiomyopathy is etiologically 
related to his active military service.

If the disability preexisted the veteran's 
active military service, the examiner 
should proffer an opinion as to whether 
the disability permanently increased in 
severity during a period of active 
service.

The rationale for all opinions expressed 
should be provided.

2.  Readjudicate the veteran's claim for 
entitlement to service connection for 
cardiomyopathy.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the requisite 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


